Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The claimed feature directed to determining whether to modify the prediction sample or not, wherein determination of whether the prediction sample is modified or not is based on a size and the intra prediction mode of the current block, wherein when it is determined to modify the prediction sample, the prediction sample is modified by using a second reference sample, wherein the second reference sample is determined based on a prediction angle of the intra prediction mode when the intra prediction mode is a directional mode, along with the other limitations, is not taught or suggested by the prior art.
The closest prior art Saxena (US 2015/0016516) describes in the Abstract “determining which of the first and second reference samples is nearest the angle of prediction and applying a value of the nearest reference neighboring sample to the pixel as a predictor.”. However, Saxena does not disclose wherein when it is determined to modify the prediction sample, the prediction sample is modified by using a second reference sample, wherein the second reference sample is determined based on a prediction angle of the intra prediction mode when the intra prediction mode is a directional mode, alone or in combination with other prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li; Bin et al.	US 20190141318 A1	INTRA-PICTURE PREDICTION USING NON-ADJACENT REFERENCE LINES OF SAMPLE VALUES
Gamei; James Alexander et al.	US 9693058 B2	Filtering of prediction units according to intra prediction direction


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MIKESKA/Primary Examiner, Art Unit 2485